This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-35805

 5 RONNIE SAMPSON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles W. Brown, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   John Kloss, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Rebecca L. Reese
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Chief Judge.
 1   {1}   Defendant Ronnie Sampson was charged and convicted following a bench trial

 2 in the metropolitan court of contracting without a license, pursuant to NMSA 1978,

 3 Section 60-13-52(A) (1989). After a bench trial de novo in the district court,

 4 Defendant was again found guilty of violating Section 60-13-52(A), and his case was

 5 remanded to the metropolitan court for sentencing. Defendant’s sole argument on

 6 appeal is that there was insufficient evidence to find that he was a contractor because

 7 he presented evidence that he was a wage-earning employee and thus excluded from

 8 the licensing requirement. We affirm.

 9   {2}   Because this is a memorandum opinion and because the parties are familiar with

10 the facts and procedural history of the case, it is unnecessary for us to repeat them

11 here, except as required for our analysis.

12 DISCUSSION

13 Standard of Review

14   {3}   Defendant challenges the sufficiency of the evidence to support the district

15 court’s finding of guilt. “The test for sufficiency of the evidence is whether substantial

16 evidence of either a direct or circumstantial nature exists to support a verdict of guilty

17 beyond a reasonable doubt with respect to every element essential to a conviction.”

18 State v. Torrez, 2013-NMSC-034, ¶ 40, 305 P.3d 944 (internal quotation marks and

19 citation omitted). Our Supreme Court has established a two-step process for applying

20 this test. See State v. Garcia, 2016-NMSC-034, ¶ 24, 384 P.3d 1076. First, we must

                                                2
 1 “draw every reasonable inference in favor of the [district court’s judgment].” Id. Then,

 2 we “evaluate whether the evidence, so viewed, supports the [judgment] beyond a

 3 reasonable doubt.” Id. To the extent we are required to construe sections of the

 4 Construction Industry Licensing Act (CILA), NMSA 1978, §§ 60-13-1 to -59 (1967,

 5 as amended through 2013), our review is de novo. See State v. Allen, 2014-NMCA-

 6 111, ¶ 7, 336 P.3d 1007.

 7 Defendant Was Convicted of Being a Sales Representative, Not a Contractor, and
 8 Has Waived and Abandoned Any Argument Regarding His Status as Such

 9   {4}   The district court found that Defendant held himself out as a sales

10 representative of a contractor without an appropriate license in violation of Section

11 60-13-52(A).

12   {5}   Section 60-13-52(A) is titled, “Penalty; misdemeanor” and states:

13         Any person who acts in the capacity as a contractor within the meaning
14         of the [CILA] without a license required by that act, and any person who
15         holds himself out as a sales representative of a contractor which
16         contractor is without a license as required by that act, is guilty of a
17         misdemeanor[.]

18 (Emphasis added.) This is the section Defendant was convicted of violating by both

19 the metropolitan and district courts. Because it contains two categories of violations,

20 separated by a comma and the word “and,” a person can violate the statute either by

21 acting as a contractor without a license or as a sales representative of a contractor who

22 does not have a license. Defendant was expressly convicted on the second basis.


                                               3
 1   {6}   On appeal, Defendant’s argument mischaracterizes the district court’s finding.

 2 Defendant argues that there was insufficient evidence to find he was a contractor and

 3 thus required to have a license. Rather, he claims he was a wage-earning employee,

 4 which would exempt him from the license requirement. See § 60-13-3(D)(13). This

 5 exemption, however, only applies to contractors, not sales representatives. Defendant

 6 does not address the fact that he was convicted as a sales representative. Nor does he

 7 offer any definition of the term.

 8   {7}   “Sales representative” is not defined nor used elsewhere in the statute or related

 9 regulations. Neither has it been defined in New Mexico case law. To the extent

10 Defendant’s arguments assume it means “employee,” we decline to conflate it with

11 the terms “employee” or “independent contractor.” Those terms are both defined in

12 a separate provision of CILA in the context of a contractor’s obligation to correctly

13 define the status of a person providing labor or services.1 See § 60-13-3; § 60-13-

14 3.1(A). Nothing in Defendant’s argument indicates that he believes there was

15 insufficient evidence presented that he was not a sales representative. Rule 12-

16 318(A)(4) NMRA requires an appellant to “set forth a specific attack on any finding,

17 or the finding shall be deemed conclusive. A contention that a verdict, judgment, or



        1
18        Defendant argues he was wrongly sentenced under the common-law test for
19 an employee rather than the statutory test. As he was not sentenced as a contractor, the
20 common-law versus statutory definition of “employee” exception is not relevant.

                                               4
 1 finding of fact is not supported by substantial evidence shall be deemed waived unless

 2 the argument identifies with particularity the fact or facts that are not supported by

 3 substantial evidence[.]” As Defendant made no argument regarding the sufficiency of

 4 the evidence of the district court’s ruling that he held himself out as a sales

 5 representative of an unlicensed contractor, we consider the district court’s finding

 6 conclusive and argument to the contrary both waived and abandoned. State v. Correa,

 7 2009-NMSC-051, ¶ 31, 147 N.M. 291, 222 P.3d 1 (“On appeal, issues not briefed are

 8 considered abandoned, and we do not raise them on our own.”).

 9 CONCLUSION

10   {8}   We affirm.

11   {9}   IT IS SO ORDERED.

12                                         __________________________________
13                                         LINDA M. VANZI, Chief Judge

14 WE CONCUR:



15 _________________________________
16 M. MONICA ZAMORA, Judge



17 _________________________________
18 JULIE J. VARGAS, Judge




                                             5